DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body part and the groove (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is noted that the preamble recites the scope of the claim as encompassing only “work shoes”. However, the body of Claim 1 recites “an external device” which appears to be outside of the scope of the claim as initially recited. Such recitations renders the claim indefinite because it is unclear if the external device is now required by the claim or if the recitation is merely a statement of intended use as is it outside of the scope of the claim as set forth in the preamble. If Applicant intends the external device to be part of a statement of intended use, Examiner suggests adopting language such as “adapted to communicate with an external device” or “configured to communicate with an external device” when relating positively claimed elements to the “external device.” If not, Examiner suggests amending the preamble such that the scope of the claim reasonably includes an external device. 
Claims 2-8 depend from Claim 1 and are likewise rejected under 35 U.S.C. 112(b).
Claim 3 recites the limitation “each of the first sensors is one selected from the group consisting of a pressure sensor, a temperature sensor, a humidity sensor, a three-axis acceleration sensor, a three-axis gyro sensor, a three-axis geomagnetic sensor, a global positioning system (GPS) sensor, and a combination of two or more thereof” which renders the claim indefinite. It is unclear if each of the first sensors are the same type of sensor selected from the group, or if at least two of each of the first sensors are different from one another (i.e. a combination of two or more sensors), or if each of the first sensors can be the same type of sensors or a combination of sensors. For purposes of examination, this limitation will be interpreted as each of the first sensors can be the same type of sensors or a combination of sensors. If this is how the applicant intended the limitation to be interpreted, Examiner respectfully suggests amending the limitation to read “each of the first sensors is one selected from the group consisting of a pressure sensor, a temperature sensor, a humidity sensor, a three-axis acceleration sensor, a three-axis gyro sensor, a three-axis geomagnetic sensor, a global positioning system (GPS) sensor, or a combination of two or more thereof.”
	Regarding Claims 5 and 6, it is noted that Claim 1 recites “work shoes”. However, dependent Claims 5 and 6 recite “a second sensor attached” to the body of the worker. Such recitations renders the claim indefinite because it is unclear if the second sensor is required by the claim or if the recitation is merely a statement of intended use as it is outside of the scope of the independent claim. If Applicant intends the second sensor to be a statement of intended use, Examiner suggests adopting language such as “a second sensor configured to…” or “configured to communicate with a second sensor” when relating positively claimed elements to the “second sensor.” If not, Examiner suggests amending the preamble such that the scope of the claim reasonably includes a second sensor. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5 and 6 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 5 recites “the body of the worker.” As such, Applicant has positively recited and claimed a human body part, because the body of the worker is actively being recited as being "attached to" within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite "a second sensor adapted to be attached to the body of a worker” or “a second sensor configured to be attached to the body of a worker.”
Claim 6 depends from Claim 5 and is likewise rejected under 35 U.S.C. 101.
Claim 6 recites “a joint region of the worker, a plurality of bone regions connected to the joint region, or a combination of the above.” As such, Applicant has positively recited and claimed a human body part, because a joint region and a bone region are actively being recited as being "attached to" within a product claim.  Examiner respectfully suggests amending to add functional language such as "adapted to” or “configured to” preceding any reference to a human or human body part.  For example, Applicant could recite " the second sensor is adapted to be attached to a joint region of the worker, a plurality of bone regions connected to the joint region, or a combination of the above” or “the second sensor is configured to be attached to a joint region of the worker, a plurality of bone regions connected to the joint region, or a combination of the above.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. (US 2014/0222173) in view of Hanebrink et al. (US 2011/0179669).
Regarding Claim 1, Giedwoyn et al. teaches work shoes each including an outsole (132), a midsole (131), and a mid-insole (138) from the ground up (fig. 4 shows the outsole being the lowermost layer and the mid-insole being the uppermost layer, and paragraph [0059] further discloses “the compressible sole member 138 may confront the midsole in one embodiment,” therefore the midsole (131) is obviously between the mid-insole (138) and the outsole (132)), the mid-insole (138) includes a substrate (37) including a plurality of first sensors (16), an electronic module (22), and a wiring configured to connect the first sensors (16) and the electronic module (22) (paragraph [0057], “The port 14 is configured for communicating data received from the sensors 16, such as to an electronic module (also referred to as an electronic control unit) 22 as described below… The sensors communicate with the port 14 through sensor leads 18, which may be wire leads,” therefore wiring obviously connects the electronic module and the first sensors), and a body part (24) in which a groove (29), into which the electronic module (22) downwardly protruding from the substrate (37) is inserted, is formed (paragraph [0060], “the flange 28 is a separate member that connects to a tub 29 to form the housing 24… the housing 24 may include retaining structure to retain the module 22 within the housing 24, and such retaining structure may be complementary with retaining structure on the module 22”; fig. 14B shows the body part (24) and groove (29) protruding downwards from the substrate (37) therefore the electronic module (22) would protrude downwards from the substrate (37) when placed into the groove (29)); the electronic module (22) includes a communication module (paragraph [0091] “The module 22 may additionally have one or multiple communication interfaces”) and a battery (paragraph [0101], “The electronic component 22 of this example further includes a processing system 202 (e.g., one or more microprocessors), a memory system 204, and a power supply 206 (e.g., a battery or other power source)”); the communication module communicates with an external device (110) (paragraph [0091] “The module 22 may additionally have one or multiple communication interfaces for connecting to an external device 110 to transmit the data for processing”); and the external device (110) analyzes information received from the work shoes and then notifies a worker and a manager of the information (paragraph [0110] discloses “In configurations where the external device 110 further processes the data, the module 22 may transmit the data to the external device 110,” and paragraph [0114] further discloses “The port 14, module 22, and/or external device 110 can be configured to give the user active, real-time feedback. For example, a coaching or training program may be configured to analyze athletic activity and provide coaching and/or other feedback based on such activity,” wherein providing feedback is considered as equivalent of notifying someone of the information. Examiner notes that while does not explicitly teach external device notifying a worker and a manager, this limitation is functional and as the external system is capable of providing feedback, it can provide the feedback to a worker and a manager).
Giedwoyn et al. does not teach wherein the work shoes include an insole board, and wherein a thickness of the mid-insole is twice or more a thickness of the midsole.
Attention is drawn to Hanebrink et al., which teaches an analogous article of footwear. Hanebrink et al. teaches work shoes (12) each including an outsole (22), a midsole (28), an inner board (26), and a mid-insole (24) from the ground up (Fig. 2 shows the outsole (22), midsole (28), inner board (26) and mid-insole (24) arranged from the ground up), wherein a thickness of the mid-insole (24) is twice or more a thickness of the midsole (28) (Fig. 2 shows wherein the thickness of the mid-insole (24) is twice or more of a thickness of the midsole (28) in the forefoot and midfoot region. Examiner notes that Hanebrink et al. does not explicitly state wherein the mid-insole is at least two times thicker than the midsole, however the drawings show that a thickness of the mid-insole is at least two times thicker than a thickness of the midsole).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giedwoyn et al. to include the teachings of Hanebrink et al. such that the work shoes include an insole board, and such that a thickness of the mid-insole is twice or more a thickness of the midsole so that the wearer has adequate support and comfort when wearing the shoes, as the thick upper layer stabilizes the wearer’s foot and the insole board allows for increased cushioning (paragraph [0022], “improved comfort and cushioning is achieved in this particular midsole construction due to the fact that the top layer 24 of the midsole 20 is harder than the middle layer 26 of the midsole 20, which, in turn, is harder than the bottom layer 28 of the midsole 20”), especially as Giedwoyn et al. suggests an additional structure between the mid-insole and the midsole, but does not explicitly disclose an insole board (Giedwoyn et al. paragraph [0059], “the compressible sole member 138 may confront the midsole 131 with one or more additional structures positioned between the compressible sole member 138 and the midsole 131”). Further in support of modifying the thickness of the mid-insole to be two times or more a thickness of the midsole, it is noted that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP §2144.04 IV).
Regarding Claim 2, Giedwoyn et al. teaches all of the limitations of the work shoes of Claim 1, as discussed in the rejections above. Giedwoyn et al. further teaches wherein the first sensors (16) are located at toe regions, a ball region, and a heel region of the substrate (37) (paragraph [0057], “the system 12 has four sensors 16: a first sensor 16a at the big toe (first phalange or hallux) area of the shoe, two sensors 16b-c at the forefoot area of the shoe, including a second sensor 16b at the first metatarsal head region and a third sensor 16c at the fifth metatarsal head region, and a fourth sensor 16d at the heel,” wherein the forefoot area is considered as equivalent to the ball region).
Regarding Claim 3, Giedwoyn et al. teaches all of the limitations of the work shoes of Claim 1, as discussed in the rejections above. Giedwoyn et al. further teaches wherein each of the first sensors (16) is one selected from the group consisting of a pressure sensor, a temperature sensor, a humidity sensor, a three-axis acceleration sensor, a three-axis gyro sensor, a three-axis geomagnetic sensor, a global positioning system (GPS) sensor, and a combination of two or more thereof (paragraph [0057], “Each sensor 16 is configured for detecting a pressure exerted by a user's foot on the sensor 16.”).
Regarding Claim 4, Giedwoyn et al. teaches all of the limitations of the work shoes of Claim 1, as discussed in the rejections above. Giedwoyn et al. further teaches wherein the substrate (37) is embedded in the mid-insole (138) (paragraph [0062], “the foam member 138 may also include a recess 139 having the same peripheral shape as the insert 37 to receive the insert 37 therein”).
Regarding Claim 5, Giedwoyn et al. teaches all of the limitations of the work shoes of Claim 1, as discussed in the rejections above. Giedwoyn et al. further teaches wherein the communication module communicates with a second sensor (93) attached to the body of a worker (Fig. 17 shows the second sensor (93) attached to the body of the wearer via a shirt (90); paragraph [0121], “This change in conductivity/resistivity may be used to indicate force and/or movement at the sensors 93, similar to the footwear sensor system 12 described above. The module 22 may collect such data and communicate it to an external device 110… It is also understood that sensor systems 12 as described above with respect to the footwear 10, shirt 90, and pants 91 may be used in connection with other articles of apparel or other apparatuses connected to other parts of the body. It is also understood that any such sensor systems may include sensors 16, 93 of the either or both of the types described above, in addition to or in combination with further types of sensors,” therein the communication module of the electronic module (22) would communicate with the second sensor (93)).
Regarding Claim 6, Giedwoyn et al. teaches all of the limitations of the work shoes of Claim 5, as discussed in the rejections above. Giedwoyn et al. further teaches wherein the second sensor (93) is attached to a joint region of the worker, a plurality of bone regions connected to the joint region, or a combination of the above (paragraph [0121], “The shirt 90 and pants 91 in these embodiments include sensors 93 at joint areas”; Fig. 17 sh9ows the second sensor (93) attached adjacent to the spine of the wearer, which is a joint area).
Regarding Claim 8, Giedwoyn et al. teaches all of the limitations of the work shoes of Claim 1, as discussed in the rejections above. Giedwoyn et al. further teaches wherein: the electronic module (22) is located at an arch region of the substrate (37) (Fig. 3 shows the electronic module (22) in the inner arch region of the substrate (37)); and the wiring extends from the first sensor (16) to form a port (14) and an interface (20) at an inner arch region of the substrate (37) and is connected to the electronic module (22) (paragraph [0087], “the port 12 includes an interface 20 for connection to an electronic module 22… the sensor leads 18 converge together to form a consolidated interface 20 at their terminals 11, in order to connect to the port,” wherein the sensor leads are wires (paragraph [0057], “leads 18 may alternately be provided as thin wires in one embodiment.”); Fig. 6 shows the interface (20) and port (14) located in the inner arch region of the substrate (37)).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Giedwoyn et al. (US 2014/0222173) in view of Hanebrink et al. (US 2011/0179669), and further in view of Crates (US 2007/0234592).
Regarding Claim 7, Giedwoyn et al. teaches all of the limitations of the work shoes of Claim 1, as discussed in the rejections above. 
Giedwoyn et al. does not teach wherein the work shoes further comprise an antibacterial layer on the mid-insole.
Attention is drawn to Crates, which teaches an analogous article of footwear. Crates teaches a midsole (340), an inner board (310), and a mid-insole (330), from the bottom up (Fig. 3 shows the midsole, inner board and mid-insole arranged as claimed above), for work shoes (paragraph [0017], “an orthotic device 100 may be used in controlling foot function within footwear,” wherein the orthotic device includes the midsole (340), an inner board (310), and a mid-insole (330) as shown in fig. 3). Crates further teaches wherein the work shoes further comprise an antibacterial layer (320) on the mid-insole (330) (paragraph [0026], “the covering layer 320 may comprise a material with anti-microbial, anti-bacterial, anti-fungal, or other such properties”; Fig. 3 shows the antibacterial layer (320) placed on the mid-insole (330)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giedwoyn et al. to include the teachings of Crates such that the work shoes further comprise an antibacterial layer on the mid-insole so that the wearer’s shoes remain odor free.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carter et al. (US 2014/0221778) teaches a sensor system comprising a sensor work on the foot of a wearer and a sensor worn on a joint region of a wearer, the sensors communicating with an external device. Steier et al. (US 2014/0033572) teaches an article of footwear comprising a plurality of pressure sensors placed in the toe, forefoot, and heel regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732